This is a suit by appellee against appellant on a promissory note in the sum of $1,800, in which certain other parties intervened. The issue made by the pleadings was that of payment. The only proposition urged is that the judgment of the court is without support in the evidence, or so against the overwhelming weight of the evidence as to be clearly wrong. Appellee and appellant were the principal witnesses in the case. Under appellant's testimony, which was by deposition, he had paid practically all of the debt. Under appellee's testimony, very little of it had been paid. The trial was to the court without a jury, and, without filing conclusions of fact and law, judgment was rendered in favor of appellee *Page 1119 
against appellant in the sum of $2,189.77, and also disposing of the interveners. We have carefully considered the statement of facts, and without quoting therefrom it is our conclusion that the judgment of the court has support. In his brief appellant advances propositions urging error in the rejection of evidence, but he reserved no exception to the rejection of this evidence on the trial. There being no error assigned, the judgment of the trial court is in all things affirmed.